Colburn, J.
It was doubtless the purpose of the Legislature, in requiring that a license to sell liquors, to be drunk on the premises, shall be subject to the “ condition that the licensee shall not keep a public bar, and shall hold a license as an inn-holder or common victualler,” to discourage to some extent the sale of liquor to be drunk on the premises, except in connection with meals or lunches. Pub. Sts. c. 100, § 9, cl. 5. This consideration is entitled to some weight in determining the meaning of the term “ public bar ” as used in the statute.
It would certainly be difficult, and probably impossible, to define with absolute precision the meaning of the term “ public bar,” so as to include everything that would, and exclude everything that would not, constitute such a bar, though under any given state of facts it might not be difficult to determine whether or not they constituted such a bar.
Such a bar must obviously be something at which liquors are sold, to be drunk on the premises; and it is equally obvious that everything at which liquors aré so sold is not necessarily such a bar; for the purpose of the license is to authorize such sales, unless made in a certain manner. In a somewhat general way, a public bar may be defined as a counter, table, shelf, or other similar device, designed and used for the purpose of facilitating the sale and delivery of liquors there kept to any one who may apply for them, to be then and there drunk, not in connection with meals, lunches or food. A lunch counter, designed and used for furnishing lunches, would not be such a bar merely because sales of liquor only are sometimes made there.
We do not think the public display of liquors by any means-an essential element in determining the question in issue, as contended by the defendant. There was no conflict in the evidence, including that of the defendant himself; and we think it established the fact that the defendant kept a public bar. The defendant’s requests for instructions were rightly refused, and we see no objection to the instructions given.
The defendant in his argument contended that, if he did not suppose he was violating the terms of his license, though he was in fact doing so, he was not guilty of the offence charged against him, and that the jury should have been so instructed. As no such question is raised by the bill of exceptions, we have no occasion to consider it. Exceptions overruled.